Citation Nr: 1503427	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating for coronary artery disease (CAD) in excess of 10 percent from March 29, 2005, and in excess of 60 percent from March 9, 2010, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which reviewed the Veteran's claim pursuant to Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  Prior to March 9, 2010, the Veteran's service-connected CAD required continuous medication.  However, the evidence does not show a workload of less than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Finally, the Veteran's ejection fraction was not shown to be 50 percent or less.

2.  From March 9, 2010 forward, the evidence shows an ejection fraction of 50 percent, but no less.  There is no evidence of congestive heart failure, and there is no evidence of a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.   


CONCLUSION OF LAW

The criteria for entitlement to an initial rating for CAD in excess of 10 percent from March 29, 2005, and in excess of 60 percent from March 9, 2010, forward, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected coronary artery disease has been rated under Diagnostic Code 7005, with a 10 percent rating in effect from March 29, 2005, and a 60 percent rating in effect from March 9, 2010, forward.

Under Diagnostic Code 7005, a 10 percent disability evaluation is assigned when a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  One MET [metabolic equivalent] is the energy cost of standing quietly at rest.  See 38 C.F.R. § 4.104.

A 30 percent rating is assigned when a workload of between five and seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent rating is assigned when a veteran experiences more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A maximum 100 percent rating is assigned when a veteran experiences chronic congestive heart failure, or; work-load of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Turning to the evidence of record prior to March 9, 2010, VA treatment records show continuous treatment for CAD, to include August 2006 records showing the Veteran underwent a stent replacement.  The Veteran's condition continued to be monitored and he was provided medications, such as Plavix, to control symptoms.  November 2007 records show the Veteran's heart rhythm was regular and normal in rate, with no evidence of a murmur.

Private treatment records from Tri State Medical Clinic also show a diagnosis of CAD from June 2004; treatment included the provision of aspirin.
Next, private treatment records from "Dr. T.B." of ARK-LA-TEX Cardiology on March 9, 2010 show the Veteran's ejection fraction was 50 percent.  Dr. T.B. noted symptoms of dyspnea and fatigue.

In April 2010,  the Veteran was afforded a VA heart examination.  The examiner estimated the Veteran's METs were 5 based on a March 2010 echocardiogram.  The Veteran reported occasional shortness of breath and chest pain, but he denied having to take nitroglycerin.  He also did not have fatigue, dizziness, or syncope.  His medication for his heart condition included Lisinopril, Plavix, and Zocor.  Moreover, the Veteran's ejection fraction was 45 to 50 percent.  The Veteran's heart had a regular rate and rhythm with no murmurs, clicks, rubs, or extra sounds.    

In August 2010 VA treatment records, the Veteran's condition was described as stable, with a normal and regular heart rhythm.  There was no murmur detected.  

Private treatment records from Dr. T.B. also contain an April 2011 cardiac evaluation.  The Veteran denied recent chest pain or tightness consistent with angina.  He also denied acute shortness of breath at rest, progressive dyspnea on exertion, paroxysmal nocturnal dyspnea, or frank syncope.  His heart had a regular rhythm and normal heart sounds.  There were no extra sounds or murmurs.  The echocardiogram report showed the Veteran's ejection fraction was 50 to 55 percent.  

An August 2011 VA general medical examination showed an estimated 8 METs and an ejection fraction of 60 percent.  The Veteran's condition was described as stable, and a regular heart rhythm was noted.  There was no history of congestive heart failure, angina, dizziness, syncope, or fatigue.  However, there was a report of dyspnea upon severe exertion.  The Veteran reported that he worked as shift sergeant at a sheriff's office and that he had decreased stamina to fight with inmates as a result of his CAD symptoms.  The examiner concluded there were no significant effects, however, on the Veteran's occupation and that the Veteran's CAD did not render him unemployable for heavy duty or sedentary employment. 

Most recently, in January 2014, the Veteran underwent another VA heart examination.  The Veteran denied chest but reported shortness of breath when climbing a set of stairs or walking a quarter of a mile to a half mile in distance.  It was estimated that a METs level of more than three but less than 5 resulted in dyspnea and fatigue.  His ejection fraction was 55 to 60 percent.  The Veteran did not have congestive heart failure.  In terms of functional impact, the examiner noted the Veteran's heart condition prevented "strenuous physical labor" and walking up more than two flights of stairs.  The Veteran again reported that he was employed as a policeman.  

Therefore, prior to March 9, 2010, the Veteran's service-connected CAD required continuous medication.  However, there is no evidence to show that a higher rating is warranted because a workload of less than seven METs was not shown to result in dyspnea, fatigue, angina, dizziness, or syncope; there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Finally, the Veteran's ejection fraction was not shown to be 50 percent or less.

From March 9, 2010 forward, a rating in excess of 60 percent is also not warranted.  The echocardiogram on that day showed an ejection fraction of 50 percent.  Thereafter, the Veteran's ejection fraction was never recorded below 30 percent.  Moreover, there is no evidence of congestive heart failure, and there is no evidence of a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.   

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected CAD, and there is no basis for further staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Code 7005; Gilbert, 1 Vet. App. at 49.  After careful consideration, the Board also finds that no other diagnostic codes would be appropriate to evaluate the Veteran's CAD.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 589.

Additional Considerations

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran is employed full-time as a policeman, and a VA examiner found that the Veteran's CAD did not render him unemployable.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected CAD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the criteria contemplate the Veteran's use of medication to treat symptoms, which include fatigue and dyspnea.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  First, the Veteran was provided notice in May 2005 when he filed his claim for service connection for CAD.  In March 2010, the Veteran was provided a letter explaining the evidence necessary to substantiate the claim with regard to new and material evidence for his claim for service connection for ischemic heart disease.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thereafter, as mandated by Nehmer, the Veteran was provided a letter in February 2011, explaining the payment of potential retroactive benefits.  The Veteran responded to the notice in March 2011 by indicating he had enclosed all the remaining evidence that would support his claim.  

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).





ORDER

Entitlement to an initial rating for CAD in excess of 10 percent from March 29, 2005, and in excess of 60 percent from March 9, 2010, forward, is denied. 



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


